Citation Nr: 0327285	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office in 
Waco, Texas.

The case returns to the Board following an April 2001 remand 
to the RO.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's claim.

2.  The veteran's service medical records are not available 
and presumed destroyed in the fire of 1973 at the National 
Personnel Records Center (NPRC).

3.  Although the veteran may have sustained an injury to his 
left leg during his period of service, there is no medical 
evidence of record of continuous symptomatology of a left leg 
injury immediately following service and nexus between the 
current left leg disorder and service.


CONCLUSION OF LAW

Service connection for a left leg injury is not established.  
38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a March 1999 rating decision, a May 2000 
statement of the case, and a September 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, the RO sent the veteran an May 2001 
letter, explaining the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence, listed 
the evidence and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the May 
2000 statement of the case included the text of the relevant 
VCAA regulations implementing regulation.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available private medical records, and secured an 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Although the RO was unable to locate the veteran's service 
medical records, the Board finds that the RO's attempts to 
obtain these records are sufficient.  The RO made a request 
for medical service records from the National Personnel 
Records Center (NPRC) in September 1998.  The NPRC's December 
1998 response revealed that this veteran's service medical 
records had they been stored by the NPRC would have been 
stored in area damaged by the fire of 1973.  The Board 
remanded the appeal to the RO requiring that the veteran be 
contacted as to the month or season in which he was wounded, 
as well as the sub-unit of the 14th Infantry Regiment to 
which he was assigned.  If the veteran were to provide the 
aforementioned information, the RO was to submit another 
request to the NPRC.  In compliance with remand the RO 
requested this information by means of a May 2001 letter, 
however, the veteran did not comply with the request for 
information.  The veteran's May 2001 response was that he had 
been told all his records were burned, that he had submitted 
all the medical records in his possession and to "please go 
ahead and expedite my claim."  Following this response the 
RO was under no obligation to make any additional inquiries 
of the NPRC.  There is no other indication from the claims 
folder or allegation from the veteran that any relevant 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist is met. 38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand, as discussed above.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

As discussed above the service medical records are 
unavailable.  Where service medical records are presumed 
destroyed, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  Moreover, where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  See O'Hare 
vs. Derwinski, 1 Vet. App. 365, 367 (1991).   

Available service records do not reflect treatment for a left 
leg injury.  However, even assuming that the veteran 
sustained a shrapnel injury to his left leg while in service, 
the medical evidence of record does not reflect a chronic 
left leg disorder attributable to this injury.  In fact, the 
veteran basically concedes that the injury to the left leg 
was resolved with treatment in service.  He has submitted 
that his left leg injury was treated by a frontline medic who 
took care of it by bandaging it and then when the veteran 
reached a field hospital the sole medical attention he 
required was a dressing and some bandages so that the veteran 
could change them himself.  No other medical attention was 
administered for this injury nor does the veteran contend 
that he suffered from this injury until 1994, when the left 
leg was amputated due to vascular necrosis, more than 40 
years after service.  Thus, there is no allegation of 
chronicity in service.  See 38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-95.

A service connection claim requires competent evidence of a 
nexus between the current disability and the veteran's period 
of active service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The Board notes that the veteran's personal opinion 
as to the etiology of his left leg disorder, offered without 
the benefit of medical knowledge or training, is not 
competent evidence required to establish service connection.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, review of this case does find conflicting medical 
opinions as to the etiology of the veteran's left leg 
disorder.  The Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).

First, medical records show claudication with amputation 
post-1994 heart surgery.   Dr. MacArthur's October 1998 
statement suggests that it could be possible for the 
veteran's complications in his left leg could be related to a 
"gunshot wound that he suffered during the war."  Following 
heart surgery in 1994 the veteran experienced claudication in 
the left lower extremity and had to subsequently undergo 
amputation of his left leg in 1995.  This opinion appears to 
be solely based on the veteran's report of his medical 
history.  The physician's treatment reports dating back to 
1994 contain no history of an in-service injury to the left 
leg until this statement was prepared in 1998.  There is no 
indication that the physician reviewed the veteran's service 
medical records or records of immediate post-service medical 
care.  A medical opinion that relies on history as related by 
the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
See also Reonal v. Brown, 5 Vet. App. 458 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).  Moreover, the opinion that a 
disorder "could" have been related to service is fairly 
speculative, particularly given the unavailability of the 
service medical records. See Lee v. Brown, 10 Vet. App. 336 
(1997); Bloom v. West, 12 Vet. App. 185 (1999).

On the other hand, the August 2002 VA examiner finds no 
relationship between the veteran's left leg injury during 
service and the 1994 amputation of the leg.  The physician 
states that "it appears to be highly unlikely that the wound 
caused by a shell fragment as described by the patient was of 
significant severity to cause extensive vascular damage."  
The physician also adds that due to the problems the veteran 
experienced in his right leg and the evidence of significant 
atherosclerotic disease in other parts of the body, "the 
patient's conditions and problems were secondary to a chronic 
condition, not necessarily effect by previous injury."  This 
opinion is based on a complete review of the record, as 
evidenced by the discussion included in the report, including 
the veteran's contentions and post-service medical records.  
In this case, the Board finds that the opinion of the VA 
examiner is more probative, given the information on which 
the opinion is based and its accompanying explanation. 

The Board finds that the VA examiner's opinion most 
accurately accounts for the evidence of record, while 
considering the history as reported by the veteran.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for left leg injury.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left leg injury is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



